DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

             RICHARD W. VAZZA and STEPHEN F. VAZZA,
                           Appellants,

                                     v.

                    ESTATE OF RICHARD R. VAZZA,
                              Appellee.

                              No. 4D14-320

                            [August 20, 2014]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mark A. Speiser, Judge; L.T. Case No.
07-4759 (62).

  Gerald F. Richman and Michael J. Napoleone of Richman Greer, P.A.,
West Palm Beach, for appellants.

  Steven A. Lessne and Jeffrey T. Kuntz of GrayRobinson, P.A., Fort
Lauderdale for appellee.

   Lawrence P. Heffernan, Boston, MA, for appellee.

SCHER, ROSEMARIE, Associate Judge.

   Richard W. Vazza and Stephen F. Vazza, former personal
representatives of their father’s estate, appeal the trial court’s December
8, 2013 “Order on [Successor] Personal Representative’s Motion to Void
and Set Aside Transactions Involving Conflicts of Interest.” The order
required the Vazzas to return and reimburse the estate for allegedly
improperly distributed funds.

   Despite the disputed allegations regarding whether the Vazzas acted
properly under Florida law and within their statutory power, the trial court
entered its order requiring return of specific funds without holding an
evidentiary hearing. Accordingly, we reverse and remand the case back to
the trial court to hold an evidentiary hearing. See In re Estate of Winston,
610 So. 2d 1323, 1325 (Fla. 4th DCA 1992) (citing § 733.6175, Fla. Stat.
(1991)) (“[T]he Florida probate court has exclusive jurisdiction and is
obligated to review estate fees upon the petition of a proper party.”)).

   Reversed and remanded for evidentiary hearing.

GROSS and MAY, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2